USCA4 Appeal: 21-4627      Doc: 26         Filed: 11/07/2022     Pg: 1 of 4




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 21-4627


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        WILLIE LUMARRIS BAXTER,

                             Defendant - Appellant.



        Appeal from the United States District Court for the Western District of North Carolina, at
        Charlotte. Frank D. Whitney, District Judge. (3:20-cr-00308-FDW-DSC-1)


        Submitted: October 28, 2022                                  Decided: November 7, 2022


        Before NIEMEYER and HARRIS, Circuit Judges, and MOTZ, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Joseph L. Ledford, JOSEPH L. LEDFORD, ATTORNEY AT LAW,
        Charlotte, North Carolina, for Appellant. Dena J. King, United States Attorney, Amy E.
        Ray, Assistant United States Attorney, OFFICE OF THE UNITED STATES
        ATTORNEY, Asheville, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4627      Doc: 26         Filed: 11/07/2022      Pg: 2 of 4




        PER CURIAM:

               Willie Lumarris Baxter pleaded guilty, pursuant to a written plea agreement, to

        being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1).

        At sentencing, Baxter objected to his classification as an armed career offender under the

        Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). The district court overruled

        Baxter’s objection and sentenced him to the statutory minimum ACCA sentence of 180

        months’ imprisonment. On appeal, Baxter challenges the district court’s determination

        that his conviction in 2010 for five counts of possession with intent to distribute cocaine

        base counted as separate ACCA predicates because the offenses were committed on

        separate occasions from one another. We affirm.

               We review de novo the district court’s determination that a defendant committed

        ACCA predicate offenses on different occasions, but “review for clear error the district

        court’s factual findings made incident to this ultimate ruling.” United States v. Linney, 819

        F.3d 747, 751 (4th Cir. 2016). The Government bears the burden to establish by a

        preponderance of the evidence that prior offenses were committed on separate occasions.

        Id. We may find clear error only if “on the entire evidence, [we are] left with the definite

        and firm conviction that a mistake has been committed.” United States v. Span, 789 F.3d

        320, 325 (4th Cir. 2015) (internal quotation marks omitted). Such error occurs when the

        court’s “factual determinations are not supported by substantial evidence” or “are against

        the clear weight of the evidence considered as a whole.” Id. (internal quotation marks

        omitted).



                                                     2
USCA4 Appeal: 21-4627      Doc: 26         Filed: 11/07/2022     Pg: 3 of 4




               A defendant convicted of violating § 922(g)(1) is subject to an enhanced, 15-year

        mandatory minimum sentence if he has three prior convictions for serious drug offenses

        that were “committed on occasions different from one another.” 18 U.S.C. § 924(e)(1).

        For ACCA purposes, “offenses occur on occasions different from one another when each

        offense arose out of a separate and distinct criminal episode.” United States v. Tucker, 603

        F.3d 260, 263 (4th Cir. 2010) (internal quotation marks omitted). “That is, each predicate

        offense must have a beginning and an end, such that they each constitute an occurrence

        unto themselves.” Linney, 819 F.3d at 751 (internal quotation marks omitted). Simply put,

        offenses occur on different occasions when they involve a separate “event, occurrence,

        happening, or episode.” Wooden v. United States, 142 S. Ct. 1063, 1069 (2022).

               To determine whether offenses occurred on different occasions, we consider (1)

        whether the offenses were “committed close in time, in an uninterrupted course of

        conduct,” or whether they were “separated by substantial gaps in time or significant

        intervening events”; (2) whether the offenses occurred in physical proximity to one

        another; and (3) “the character and relationship of the offenses”—whether “they share a

        common scheme or purpose” or are otherwise intertwined or similar. Id. at 1071; see also

        United States v. Carr, 592 F.3d 636, 644 (4th Cir. 2010) (enumerating similar factors);

        United States v. Letterlough, 63 F.3d 332, 335-37 (4th Cir. 1995). “In many cases, a single

        factor—especially of time or place—can decisively differentiate occasions.” Wooden, 142

        S. Ct. at 1071. Courts “have nearly always treated offenses as occurring on separate

        occasions if a person committed them a day or more apart, or at a significant distance.” Id.

        (internal quotation marks omitted).

                                                     3
USCA4 Appeal: 21-4627      Doc: 26          Filed: 11/07/2022     Pg: 4 of 4




               We conclude that the district court did not err in finding that each of Baxter’s 2010

        counts of possession with intent to distribute cocaine base constituted a separate predicate

        offense. In this case, the fact that Baxter’s drug sales were separated by substantial, weeks-

        long gaps in time is outcome determinative. Baxter had ample opportunity to consciously

        and knowingly decide that he wanted to engage in another sale of cocaine base on each

        occasion.   Simply put, each sale matches the ordinary definition of an individual

        “occasion.” See id. at 1069.

               Accordingly, we affirm Baxter’s criminal judgment.           We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      4